917 F.2d 22Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daniel H. HARRIS, Plaintiff-Appellant,v.Parker EVATT, Commissioner, William Leeke, FormerCommisioner, Dave Bartles, Board of South CarolinaDepartment of Corrections, Tony L. Strawhorn, Board of SouthCarolina Department of Corrections, Ed Balog, Board of SouthCarolina Department of Corrections, John Norris, Board ofSouth Carolina Department of Corrections, Individually andin their official capacities, Defendants-Appellees.
No. 90-7097.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 30, 1990.Rehearing Denied Nov. 26, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  G. Ross Anderson, Jr., District Judge.  (CA-89-2686-3B)
Daniel H. Harris, appellant pro se.
Robert Eric Petersen, South Carolina Department of Corrections, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Daniel H. Harris appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harris v. Evatt, CA-89-2686-3B (D.S.C. July 9, 1990).  We also deny Harris's motion for appointment of counsel.   See Cook v. Bounds, 518 F.2d 779, 780 (4th Cir.1975).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.